Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – February 14, 2013 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION ANNOUNCES 2 FINANCIAL RESULTS This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. The Board of Directors of Precision Drilling Corporation (TSX:PD) (NYSE:PDS) ("Precision" or the "Corporation")has declared a first quarter dividend on its common shares of $0.05 per common share, payable on March 15, 2013, to shareholders of record on February 28, 2013. For Canadian income tax purposes, all dividends paid by Precision on its common shares are designated as "eligible dividends", unless otherwise indicated by Precision. Precision reported a net loss of $116 million or $0.42 per diluted share for the three months ended December 31, 2012 compared to net earnings of $28 million for the fourth quarter of 2011.In the quarter Precision recognized an after tax asset decommissioning charge and goodwill impairment charge that combined reduced net earnings by $179 million and net earnings per diluted share by $0.63 compared to the prior year when an after tax asset decommissioning charge was recognized that reduced net earnings by $76 million and net earnings per diluted share by $0.26. Revenue for the fourth quarter of 2012 was $534 million and earnings before income taxes, finance charges, foreign exchange, impairment of goodwill, loss on asset decommissioning and depreciation and amortization (“Adjusted EBITDA”) totaled $177 million compared to $587 million and $230 million, respectively, during the comparable period in 2011. The decrease in revenue and Adjusted EBITDA was primarily the result of lower activity levels across most business lines over the prior year period and higher operating costs partially offset by increases in pricing.Activity for Precision in the fourth quarter of 2012, as measured by drilling rig utilization days, decreased 23% in Canada and 19% in the United States compared to 2011. Fourth quarter 2012 revenue and Adjusted EBITDA were higher than the third quarter 2012 revenue and Adjusted EBITDA of $485 million and $151 million, respectively, primarily as a result of higher dayrates and margins in the United States and Canada coupled with increased activity levels in Canada. For the year ended December 31, 2012, Precision reported net earnings of $52 million or $0.18 per diluted share compared to net earnings of $193 million or $0.67 per diluted share for 2011.Excluding the impact of the asset decommissioning and goodwill impairment, net earnings per diluted share would have been $0.81 in 2012 compared to $0.93 in 2011.Revenue for the year was $2,041 million compared to $1,951 million in 2011.Adjusted EBITDA totaled $671 million for 2012 compared to $695 million in 2011, a decrease of 3%.Improved pricing was offset by lower activity levels in both operating segments.Activity for Precision in 2012, as measured by drilling rig utilization days, decreased 15% in Canada and 9% in the United States compared to 2011. 1 Precision’s wholly-owned international subsidiary, Grey Wolf Drilling International Ltd., recently contracted two rigs with a customer for deep drilling operations in Kurdistan. The two 2000 HP rigs are existing Precision rigs that will be upgraded for desert operations.These rigs are expected to be deployed mid 2013 under a long-term contract.Additionally, Precision has signed a contract for operations in Mexico that will add one additional rig to its Mexican fleet during the second quarter of 2013. During the fourth quarter of 2012 Precision provided an update on its 2012 and 2013 capital expenditure programs. Precision concluded 2012 with $868 million in capital expenditures, approximately $52 million lower than planned.Of the $52 million in underspent capital from 2012, $41 million is targeted for specific projects and will be carried forward and spent in early 2013. Planned capital expenditures for 2013 are now $526 million and include capital expenditures from new build announcements in 2012 that will be completed in 2013 and approximately 50% of the costs associated with the two rig contract in Kuwait. A substantial portion of the 2013 capital plan is utilization and demand based and if activity levels increase or decline, Precision has the ability to adjust the plan accordingly. Kevin Neveu, Precision’s President and Chief Executive Officer, stated:"While 2012 finished with softening demand for our services in our Canadian and U.S. markets I am pleased that we continue to see excellent opportunities to deploy our High Performance, High Value rigs internationally, expanding our breadth in the Arabian Gulf and with integrated service providers in Mexico.Like most, we remain cautious on our outlook for near term energy services growth in North America, but remain firm believers in the long term opportunities for drilling and development of unconventional hydrocarbon resources." "Precision’s contract for two rigs for deployment to Northern Iraq in the Kurdistan Region is the most recent step in our international expansion.These rigs will be mobilized from our U.S. fleet and will operate for an international oil company on long-term contracts.Including the two new builds announced in December for Kuwait, by mid-2014 we expect to have seven rigs operating in the Arabian Gulf region and believe additional opportunities for Precision’s High Performance, High Value services will emerge.The additions to our Mexican fleet include one rig to be deployed late in the first quarter and a second rig in the second quarter moving our Mexican fleet to seven rigs, with six currently contracted to drill deep, high pressure oil wells for international integrated project service providers." "While overall North American opportunities ebbed during 2012, due primarily to capital budget restraint by our customers, demand for our Tier 1 assets remained firm and Precision’s fleet transformation continued throughout the year.The Corporation deployed 36 new build Super Series drilling rigs, almost twice as many as any previous year in the Corporation’s history, and all delivered to long-term customer contracts.In addition, during 2012 we upgraded 11 drilling rigs under long-term customer contracts." "Precision now has 188 Tier 1 rigs, compared to 109 just three years ago.Adding our 107 Tier 2 rigs, Precision has 295 High Performance rigs ideally suited to drill effective, predictable and repeatable horizontal wells.Precision’s decision to accelerate our exit of the Tier 3 business at the end of 2012 reflects our capability to respond changing customer dynamics and the long-term value customers see in high performance services." "In late 2011, Precision opened its Houston Technology Center which includes a permanent state of the art, fully functional Super Series training drilling rig.During 2012, Precision trained nearly 1,500 employees at this facility.In mid-2012 at our Red Deer Well Service Technology Center we constructed a similar fully functional well service rig to support the ongoing training and development of our well service field personnel.Combined training activities in Canada, the U.S. and our International operations touched most of our employees, including the 3,000 new employees added to Precision during 2012.The result of this strategic investment in our people is a high performance, highly trained field work force that delivered Precision the best safety performance in our history with 269 drilling rigs and 187 well service rigs without a single recordable safety incident in 2012.While customers view safety as a key differentiator, we consider as our foundation the safety of our people and believe our safety performance is one of our most important competitive advantages." "During 2013 we plan to expand our Nisku, Alberta Operations and Technology Center and initiate the construction of a second state of the art drilling rig training facility employing modern drilling technology to continue the ongoing training and development of our field work force." 2 "In our Completion and Production Services segment, Precision continues to expand both its service lines and geographic presence to meet our customer needs.We have made investments in people and equipment to align ourselves with the demands of unconventional field development.Additionally, we continue to grow our integrated directional drilling service and see interest from our customers for an integrated model that results in cost savings and reliability for our customers." "Precision continued to exercise capital discipline by reducing its capital expenditure plan several times throughout 2012 in response to softening industry conditions and by maintaining rigid return hurdles for evaluating investment opportunities.Also, as our free cash flow outlook improved, we were pleased to be able to institute a quarterly dividend.Finally, we continued to maintain financial flexibility, at year-end 2012 Precision had $153 million of cash on hand and US$823 million undrawn availability in our revolving credit facility." "Customer demand for Precision’s services is reflected in the solid dayrates generated by our drilling rigs in Canada and the U.S., despite reduced industry rig counts.Canadian drilling dayrates increased by $2,026 over the previous year comparable quarter while U.S. drilling dayrates increased by $2,270.The operating results in both Canada and the U.S. point to the strength of the Tier 1 market in Canada and the U.S. as well as Precision’s ability to deploy new build and upgraded drilling rigs to its active fleet at higher dayrates in 2012. In the U.S., turnkey activity in the quarter accounted for the majority of the dayrate and operating cost increases from the prior year." "Canadian oil directed drilling activity has been strong in the first quarter of 2013.Precision’s current active rig count in Canada is 152 and its average rig count of 90 during the fourth quarter of 2012 was 23% lower than the average rig count of 117 during the comparable quarter of 2011.Dayrate increases realized throughout 2012 reflect continued demand for high performance assets in the Canadian marketplace, Precision’s improved rig mix with the addition of new build and upgraded rigs, and pass through of wage increases." "U.S. drilling activity decreased in 2012 as overall industry activity declined.Precision’s current active U.S. rig count is 83 and its average rig count of 87 during the fourth quarter of 2012 was 19% lower than the average rig count during the comparable quarter in 2011.Despite the active rig count decline, Precision realized dayrate increases year over year." "Precision’s High Performance, High Value reputation with customers, multiple growth avenues in North American and international markets and our focus on unconventional and technically challenging applications provide the foundation for future revenue and earnings growth.I believe we have positioned Precision for market success today and into the future," concluded Mr. Neveu. SELECT FINANCIAL AND OPERATING INFORMATION (Stated in thousands of Canadian dollars, except per share amounts) Three months ended December 31, Year ended December 31, % Change % Change Revenue $ $ ) $ Adjusted EBITDA(1) ) ) Net earnings (loss) ) n/m ) Cash provided by operations ) Funds provided by operations(1) ) Capital spending: Expansion ) Upgrade ) ) Maintenance and infrastructure 50,714 ) Proceeds on sale ) Net capital spending ) Net earnings(loss) per share: Basic ) n/m ) Diluted ) n/m ) Contract drilling rig fleet ) ) Drilling rig utilization days: Canada ) ) United States ) ) International Service rig fleet Service rig operating hours(2) ) ) See “ADDITIONAL GAAP MEASURES”. Prior year comparatives have changed to include United States based service rig activity. n/m -calculation not meaningful. 3 FINANCIAL POSITION AND RATIOS (Stated in thousands of Canadian dollars, except ratios) December 31, December 31, Working capital $ $ Long-term debt(1) $ $ Total long-term financial liabilities $ $ Total assets $ $ Long-term debt to long-term debt plus equity ratio(1) (1)Net of unamortized debt issue costs. Revenue in the fourth quarter of 2012 was $53 million lower than the prior year period.The decrease was mainly due to lower equipment utilization in both Canada and the United States partially offset by a period-over-period increase in dayrates.Compared to the prior year, revenue in Precision's Contract Drilling Services segment decreased by 9% in the fourth quarter while in the Completion and Production Services revenue decreased 11%. Adjusted EBITDA margin (Adjusted EBITDA as a percentage of revenue) was 33% for the fourth quarter of 2012 compared to 39% for the same period in 2011.The decrease in EBITDA margin was primarily attributable to higher average costs and lower utilization in both Canada and the United States in the fourth quarter of 2012 versus the prior year period.Higher operating costs in the quarter were the result of labour related costs and higher costs internationally.Precision's term contract position with customers, a highly variable operating cost structure and economies achieved through vertical integration continue to support EBITDA margins. Precision’s 2013 priorities are threefold: 1. Continue to execute and deliver our High Performance, High Value services to our customers. We will continue to uphold Precision’s reputation and market breadth in North America while strengthening our presence in select international oilfield markets. 2. Continue to drive execution excellence in Precision’s people, internal systems and infrastructure including supporting our world class safety, training and development programs, upgrading and consolidating our Nisku operations facilities, fully implementing the Precision model through vertical integration in the United States, and ensuring our processes are fully supporting international operations. 3. Remain poised to seize growth opportunities in 2013, leveraging our balance sheet strength and flexibility. Precision is positioned to execute on established growth strategies and capitalize on additional growth opportunities as they emerge but, as always when considering growth investments, our long-term investment hurdles remain in place as we strive to maximize value for our investors. 4 After the decommissioning of the previously announced 52 drilling rigs (30 in the United States and 22 in Canada), Precision’s current fleet consists of 321 contract drilling rigs, including 186 in Canada, 127 in the United States and eight rigs in international locations.Consistent with Precision's High Performance, High Value strategy, the Corporation performed a thorough review of its rig fleet in 2012, resulting in a fourth quarter decommissioning of 52 legacy drilling rigs.This decommissioning marked Precision's exit of the Tier 3 contract drilling business and the Corporation’s continued focus on the high performance segment of the market.Precision will retain 26 legacy drilling rigs for seasonal, stratification and turnkey drilling work (“PSST rigs”).Precision currently maintains directional drilling equipment and personnel capacity to run 91 jobs.Precision’s Completion and Production Services segment includes 214 service rigs (which include service rigs, snubbing units and coil tubing units), 57 drilling and base camps and a broad mix of rental equipment. For the fourth quarter of 2012, West Texas Intermediate crude oil averaged US$88.10 per barrel, 6% lower when compared to US$93.88 per barrel in the same period in 2011.Brent crude prices averaged US$108.15 per barrel during the fourth quarter of 2012, 5% higher when compared to US$102.75 per barrel for the same period in 2011.AECO natural gas spot prices averaged $3.20 per MMBtu, 1% higher than the fourth quarter 2011 average of $3.18 per MMBtu.In the United States, Henry Hub natural gas spot prices averaged US$3.40 per MMBtu in the fourth quarter of 2012, an increase of 3% over the fourth quarter 2011 average of US$3.31 per MMBtu. Summary for the three months ended December 31, 2012: •Precision realized an operating loss of $105 million, a decrease of $149 million from the 2011 fourth quarter operating earnings of $44 million.In the fourth quarter of 2012, Precision recorded an impairment charge of $192 million related to the decommissioning of 52 drilling rigs.This compares to a fourth quarter impairment charge in 2011 of $115 million related to the decommissioning of 36 drilling rigs and 13 well servicing rigs.Excluding the decommissioning charges, operating earnings were $88 million or 16% of revenue, compared to $159 million or 27% in 2011.Operating earnings were negatively impacted by the costs of international operations and the decrease in activity in most of Precision’s operations. •General and administrative expenses were $30 million, $6 million lower than the fourth quarter of 2011.Lower costs associated with declines in activity combined with lower incentive compensation costs tied to the price of Precision’s common shares. •Under International Financial Reporting Standards, Precision is required to assess the carrying value of assets in its cash generating units annually.Due to the decrease in natural gas well drilling in Canada and the outlook for natural gas pricing, Precision recognized a $53 million impairment charge on goodwill in the quarter which represents the full amount of goodwill attributable to its Canadian Directional Drilling operations. •Finance charges were $22 million an increase of $3 million compared with the fourth quarter of 2011.The increase is primarily due to a one-time gain recognized in 2011. •Average revenue per utilization day for contract drilling rigs increased in the fourth quarter of 2012 to US$25,465 from the prior year fourth quarter of US$23,195 in the United States and increased in Canada to $21,997 in the fourth quarter of 2012 from $19,971 for the fourth quarter of 2011. The increase in revenue rates for the fourth quarter in Canada and the United States reflects the additional Tier 1 and upgraded rigs entering the fleet compared to the prior year quarter, the pass through of increased labour costs and higher turnkey revenue in the United States.In Canada, for the fourth quarter of 2012, 41% of Precision’s utilization days were achieved from drilling rigs working under term contracts compared to 38% in the 2011 comparative period.In the United States, for the fourth quarter of 2012, 68% of Precision’s utilization days were generated from rigs working under term contracts compared to 79% in the 2011 comparative period.Turnkey revenue for the fourth quarter of 2012 was US$32 million compared with US$15 million in the 2011 comparative period.Within Precision’s Completion and Production Services segment, average hourly rates for service rigs were $740 in the fourth quarter of 2012 compared to $731 in the fourth quarter of 2011. 5 •Average operating costs per utilization day for drilling rigs increased in the fourth quarter of 2012 to US$16,103 from the prior year fourth quarter of US$13,737 in the United States while in Canada costs increased to $10,141 in 2012 from $9,326 in 2011. The cost increase in the United States was primarily due to a higher proportion of turnkey activity and increased labour related costs.The cost increase in Canada was primarily due to a labour rate increase that became effective in the fourth quarter of 2012 and higher repairs and maintenance cost.Within Precision’s Completion and Production Services segment, average hourly operating costs for service rigs in Canada increased to $572 in the fourth quarter of 2012 as compared to $516 in the fourth quarter of 2011 primarily due to costs associated with coil tubing and higher fuel costs.Typically, labour rate increases in both operating segments are recovered in dayrate increases. ·Precision realized revenue from directional services of $35 million in the fourth quarter of 2012 compared with $38 million in the prior year period. •Funds provided by operations in the fourth quarter of 2012 were $143 million, a decrease of $113 million from the prior year comparative quarter of $256 million.The decrease was due to weaker operating results compared to the prior year period and the recording of income tax recoveries in 2011. •Capital expenditures for the purchase of property, plant and equipment were $187 million in the fourth quarter, a decrease of $141 million over the same period in 2011.Capital spending for the fourth quarter of 2012 included $123 million for expansion capital, $23 million for upgrade capital and $41 million for the maintenance of existing assets and infrastructure spending. Summary for the year ended December 31, 2012: •Revenue for 2012 was $2,041 million an increase of 5% over 2011. •Operating earnings were $171 million, a decrease of $158 million or 48% over 2011.Excluding the asset decommissioning charge, operating earnings were $363 million in 2012 or 18% of revenue, compared to $444 million or 23% in 2011. •General and administrative costs were $127 million, an increase of $2 million compared to 2011 primarily as a result of increased activity partially offset by a decrease for stock-based compensation cost in 2012. •Finance charges were $87 million, a decrease of $25 million from 2011 due to the 2011 charge of $27 million for the make-whole premium from refinancing a previously outstanding debt and interest expense associated with Canadian income tax settlements offset by higher interest costs from an increased average long-term debt balance and a one-time gain recognized in 2011. •Funds provided by operations for 2012 were $599 million, an increase of $7 million from the prior year of $592 million. •Capital expenditures for the purchase of property, plant and equipment were $868 million in 2012, an increase of $142 million from 2011.Capital spending for 2012 included $596 million for expansion capital, $130 million for upgrade capital and $142 million for the maintenance of existing assets and infrastructure. OUTLOOK Precision’s average active rig count of 87 rigs in the United States for the fourth quarter of 2012 was down 20 rigs over the same period of 2011 and three rigs over the third quarter of 2012.Precision is currently running 83 rigs in the United States and expects its active rig count in the United States to remain flat over the coming months.Internationally in 2013, Precision’s rig count is expected to grow from eight rigs to 11 rigs as the two recently contracted rigs begin drilling in Kurdistan and the Mexican rig count is expected to increase from five rigs drilling to six. In Canada, Precision averaged 90 rigs operating during the fourth quarter of 2012, down 27 rigs over the same period in 2011 and up six rigs over the third quarter of 2012.Precision expects strong levels of market activity to continue during the first quarter of 2013 until spring break-up and expects to benefit from the fleet enhancements made throughout 2012. 6 Precision has a strong portfolio of term contracts that provide a base level of activity and cash flow. Precision currently has 109 rigs committed under term contracts for the first quarter of 2013 and 104 rigs contracted for the second quarter of 2013. In Canada, term contracted rigs normally generate 250 utilization days per rig year due to the seasonal nature of Canadian activity, whereas in the United States they normally generate 365 utilization days per rig year in most regions. For 2013, based on current drilling rig contracts, Precision has term contracts for 52 rigs in Canada, 36 rigs in the United States and eight internationally. Since the third quarter of 2012 earnings release, Precision has added term contracts that increased the contracted rig average for 2013 from 86 rigs to 96 rigs. Capital expenditures are expected to be approximately $526 million for 2013 and include: ·$205 million for expansion capital which includes the cost to complete construction of the two remaining rigs from the 2012 new build program, one new build rig for the North American market and the cost to complete about 50% of two new build rigs for operation in Kuwait; ·$127 million for upgrade capital which includes the cost to upgrade approximately 20 rigs, including the two rigs for operation in Kurdistan; and ·$194 million for sustaining and infrastructure expenditures which is based upon currently anticipated activity levels and the cost to consolidate and upgrade our Nisku operations facility. Precision expects that the $526 million will be split $434 million for the Contract Drilling segment and $92 million for the Completion and Production Services segment. To date in 2013, there has been lower drilling activity in Canada and the United States than in the prior year. According to industry sources, as at February 8, 2013, the U.S. active land drilling rig count was down about 13% from the same point in the prior year and the Canadian drilling rig count had decreased by about 11%.Although the industry and Precision have experienced year‐over‐year declines in rig utilization, continued demand for Tier 1 assets has supported dayrates charged to customers in both Canada and the United States. Natural gas production in the United States has remained strong despite reduced natural gas drilling activity.The United States natural gas storage levels as at February 1, 2013 were 15% above the five‐year average and 8% below storage levels of a year ago. The increase in oil and liquids-rich drilling in areas like West Texas, the Bakken and the Eagle Ford has resulted in the United States oil rig count as at February 8, 2013 to be 6% higher than it was a year ago. To date, customer changes in natural gas drilling plans are reflected in a decline in the rig count targeting dry gas plays. If low natural gas prices continue, Precision and the North American drilling industry could see a further reduction in demand for natural gas drilling. Precision, along with the land drilling industry, is in the process of upgrading the fleet of drilling rigs through newly built rigs and upgraded existing rigs.Precision believes that this “retooling” of the industry wide fleet will result in the virtual obsolescence of Tier 3 rigs in North America over the next few years.In the fourth quarter of 2012 Precision decommissioned 42 Tier 3 drilling rigs and 10 Tier 2 rigs from its fleet.Precision is exiting the Tier 3 contract drilling business but will retain 26 drilling rigs for seasonal, stratification and turnkey drilling work, these rigs will be categorized as “PSST” rigs.Precision’s focus on the Tier 1 and Tier 2 market is aligned with the Corporation’s strategy, customer relationships and competitive position. SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments: the Contract Drilling Services segment which includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment which includes the service rig, snubbing, coil tubing, rental, camp and catering and wastewater treatment divisions. 7 Three months ended December 31, Year ended December 31, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services $ $ ) $ $ Completion and Production Services ) ) Inter-segment eliminations ) $ $ ) $ $ Adjusted EBITDA:(1) Contract Drilling Services $ $ ) $ $ ) Completion and Production Services ) ) Corporate and Other ) $ $ ) $ $ ) (1) See “ADDITIONAL GAAP MEASURES”. SEGMENT REVIEW OF CONTRACT DRILLING SERVICES Three months ended December 31, Year ended December 31, (Stated in thousands of Canadian dollars, except where noted) % Change % Change Revenue $ $ ) $ $ Expenses: Operating General and administrative ) Adjusted EBITDA (1) ) ) Depreciation Loss on asset decommissioning Operating earnings (loss)(1) $ ) $ n/m $ $ ) Operating earnings (loss) as a percentage of revenue %) % % % Drilling rig revenue per utilization day in Canada $ Drilling rig revenue per utilization day in the United States(2) US$25,465 US$ 23,195 9.8 US$ 23,696 US$ 21,744 9.0 (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days and lump sum payouts. n/m - calculation not meaningful. 8 Three months ended December 31, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 39
